Case 4:20-cv-00291-SDJ Document 2 Filed 04/09/20 Page 1 of 9 PageID #: 133
                                                                             FILED: 3/11/2020 9:49 AM
                                                                             David Trantham
                                                                             Denton County District Clerk
                                                                             By: Kristie Kaviani, Deputy


                                      Cause No. 20-2331-393

  Martha Larkin                                         §      In the      Judicial
                                                        §
  V.                                                    §      District Court of
                                                        §
  Union Security Insurance Company and                  §
  Sun Life Assurance Company of Canada                  §      Denton County, Texas


                                   PLAINTIFF'S ORIGINAL PETITION
                                        (with Discovery Requests)


 TO THE HONORABLE JUDGE OF SAID COURT:

 NOW COMES Martha Larkin (820/423) (hereinafter called Plaintiff) complaining of and about
 Union Security Insurance Company and Sun Life Assurance Company of Canada
 (hereinafter called Defendants), and for cause of action shows unto the Court the following:

 SERVICE

 1.     Defendant Union Security Insurance Company (Union Security) is an insurance
 company, doing business in the State of Texas. Said Defendant can be served through its
 attorney for service: Corporation Service Company, 211 E. 7TH Street Suite 620 Austin TX
 78701-3218.

 2.     Defendant Sun Life Assurance Company of Canada (Sun Life) is an insurance
 company, doing business in the State of Texas. Said Defendant can be served through its
 attorney for service: C.T. Corporation System 1999 Bryan Street, Suite 900, Dallas, Texas
 75201-4284.

 JURISDICTION

 3.      The subject matter in controversy is within the jurisdictional limits of this court in that
 Plaintiff seeks recovery of over $1,000,000.00 but less than $2,000,000.00.



 4.     Pursuant to Texas Civil Practice & Remedies Code, §15.032, venue in Denton County is
 proper in this cause in that it is where the beneficiary resides.

 AGENCY AND VICARIOUS LIABILITY.

 5.     Whenever in this Petition it is alleged that Defendant did any act or thing or omission, it
 is meant that Defendant, its officers, agents, employees, or representatives did such act or thing



 Plaintiff's Original Petition (wlDiscovery Requests)   -                             Page 1
Case 4:20-cv-00291-SDJ Document 2 Filed 04/09/20 Page 2 of 9 PageID #: 134




 or omission and that at the time such act or thing was done, it was done with the full
 authorization or ratification of Defendant or was done in the normal and routine course and
 scope of employment of Defendant, its officers, agents, employees, or representatives.

 WRITTEN NOTICE GIVEN.

 6.      Plaintiff has fully complied with all of the conditions precedent prior to bringing this suit.

 7.      Notice letter was issued December 2019, and this lawsuit is being filed after the
 expiration of 60 days.

 TiefTC

 8.      On March 18, 2017, Plaintiff had an insurance policy providing long-term disability
 (LTD) benefits in the event she became disabled. (Attached to this petition and incorporated
 herein for all purposes as if verbatim is Exhibit A.)

 9.     On March 18, 2017, Plaintiff experienced a brain hemorrhage causing her to become
 disabled.

 10.      Plaintiff sought and was paid short-term disability (STD) benefits.

 11.     When Plaintiff s STD benefits were exhausted Plaintiff sought and was granted LTD
 benefits.

 12.     In a letter dated June 25, 2019, Defendants informed Plaintiff that LTD benefits were
 ceasing due to Plaintiff no longer being disabled. (Attached to this petition and incorporated
 herein for all purposes as if verbatim is Exhibit B.)

 13.     In a letter dated December 9, 2019, Plaintiff asked for the claims file to be sent and asked
 for ninety additional days for time to appeal, after the claims file was received.

 14.     Defendant acknowledged the December 9, 2019, request for an extension of time, refused
 to send the file and refused to extend the time to appeal.

 15.     On December 19, 2019, Plaintiff responded to the c)aim denial with the only information
 with which she could respond to Defendants denial. (Attached to this petition and incorporated
 herein for all purposes as if verbatim is Exhibit C.)

 16.    Defendants have not responded to the appeal, in spite of the LTD Plan requiring them to
 do so within 45 days.

 VIOLATIONS OF THE TEXAS INSURANCE CODE

 17.      Plaintiff incorporates herein all the FACTS as set forth above.




 Plaintiff's Original Petition (wlDiscovery Requests)   -                               Page 2
Case 4:20-cv-00291-SDJ Document 2 Filed 04/09/20 Page 3 of 9 PageID #: 135




 18.     Defendant's conduct in this matter appears to be in violation of numerous laws, including
 but not limited to Texas Insurance Code (TIC), as follows:

          a.      TIC § 541.060(a)(1): Defendants have violated this section by misrepresenting to
          a claimant a material fact relating to coverage at issue by telling Plaintiff she is no longer
          eligible for LTD benefits when those reasons are not correct., i.e. see Exhibit C.

          b.     TIC § 541.060(a)(2)(A):         Defendants have violated this section by failing to
          attempt in good faith to effectuate a prompt, fair, and equitable settlement of a claim with
          respect to which the Defendant's liability has become reasonably clear in that research on
          Defendant's part would show that the information as shown in Exhibit C.

          C.     TIC & 541.060(a)(7): Defendants have violated this section by refusing to pay a
          claim without conducting a reasonable investigation with respect to the claim in that a
          reasonable investigation would show the infonnation contained in Exhibit C.

 BREACH OF CONTRACT

 19.      Plaintiff incorporates herein all the FACTS as set forth above.

 20.      Defendant's conduct in this matter appears to be in Breach of Contract, as follows:

 21.      There is a valid, enforceable contract of insurance between Defendants and Plaintiff.

 22.      Plaintiff is a proper party to bring this lawsuit against Defendants.

 23.   Plaintiff has performed under the contract by paying premiums and cooperating with
 Defendants investigation and supplying Defendant with necessary information.

 24.     Defendants have breached the contract they have with Plaintiff by ceasing providing
 benefits.

 25.      Defendants' breach of the contract has caused injury to Plaintiff.

       MPT PAYMENT OF CLAIMS ACT

 26.      Plaintiff incorporates herein all the FACTS as set forth above.

 27.    Defendant had all the information needed to continue to pay Plaintiff's claim on June 25,
 2019. As a result, this claim should have been continuously paid.

 28.    Defendant is liable as penalty at an interest of 18% a year on the policy benefits of plus
 attorneys' fees.




 Plaintiff's Original Petition (wlDiscovery Requests)    -                              Page 3
Case 4:20-cv-00291-SDJ Document 2 Filed 04/09/20 Page 4 of 9 PageID #: 136




 DAMAGES.

 29.      Plaintiff incorporates herein all the FACTS as set forth above.

 30.    Plaintiff sustained the following economic and actual damages as a result of the actions
 and/or omissions of Defendant described herein:

          a)      Plaintiff's Long-term Disability benefits should be continued from June 2019 and
          thereafter.


 DISCOVERY — REQUEST FOR DISCLOSURE TO DEFENDANT:

 31.    Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendants Union Security
 Insurance Company and Sun Life Assurance Company of Canada are each requested to
 disclose, within fifty (50) days of service of this request, the information or material as set forth
 in R.194.2(a) through R.194.2(1). A response to a request under Rule 194.2(f) is due according
 to Rule 195.2 of the Texas Rules of Civil Procedure.

 32.    The disclosures must be signed in accordance with Texas Rules of Civil Procedure, Rule
 191.3, and delivered to the undersigned attorney. If a Defendant fails to comply with the
 requirements above, the Court may order sanctions against such Defendant in accordance with
 the Texas Rules of Civil Procedure.


 DISCOVERY — REQUEST FOR PRODUCTION TO DEFENDANT:

 33.   Pursuant to Rule 196 of the Texas Rzrles of Civil Procedure, Plaintiff serves upon each
 Defendant, these production requests:

          Request No. 1:         Please produce a certified copy of the policy or in lieu thereof a
          true and correct copy of policy made the basis of this lawsuit.

          Request No. 2:      Please produce a copy of the entire claims file related to Plaintiff s
          claim for Long-Term Disability benefits.


 34.    Within fifty (50) days after service of the Requests, Defendant shall serve a written
 response to the Requests for Production and produce the documents and tangible things
 identified; except as otherwise indicated. Defendant may attach copies of the requested
 documents to the written response. Defendant is to supplement your responses to the Requests
 for Production as required by Rule 196, Texas Rules of Civil Procedure. Said responses and
 supplements thereto shall be delivered to MARK S. HUMPHREYS, P.C., 702 Dalworth Street,
 Grand Prairie, Texas 75050.




 Plaintiff's Original Petition (wlDiscovery Requests)   -                             Page 4
Case 4:20-cv-00291-SDJ Document 2 Filed 04/09/20 Page 5 of 9 PageID #: 137




 35.    NOTICE PURSUANT TO RULE 196. You are hereby given Notice that all documents
 produced by you in response to this Request for Production may be used at the trial of this cause
 pursuant to Rule 196, Texas Rules of Civil Procedure.

 USE OF DOCUMENTS:

 36.     Pursuant to Rule §193.7 of the Texas Rules of Civil Procedure, Plaintiff hereby gives
 notice to the Defendant that she intends to use all documents exchanged and produced between
 the parties (including, but not limited to, correspondence, pleadings, records, and discovery
 responses) during the trial of this matter.

 ATTORNEY'S FEES.

 37.    Request is made for all costs and reasonable and necessary attorney's fees incurred by or
 on behalf of Plaintiff herein, including all fees necessary in the event of an appeal of this cause to
 the Court of Appeals and the Supreme Court of Texas, as the Court deems equitable and just, as
 provided by: (a) §541.152(a)(1), of the Texas Insurance Code; (b) Chapter 38 of the Texas Civil
 Practice and Remedies Code; and, (c) common law.

 PRE-JUDGMENT INTEREST.

 38.     As a result of the injuries sustained by Plaintiff as aforesaid and in addition to such
 damages, Plaintiff will show that he is entitled to pre judgment interest on each separate element
 of damages as awarded by the jury during the trial of this case, from and after the date of accrual
 of such damages, through the date of judgment, such interest to accrue at the highest prevailing
 rate then applicable on the date of judgment.

 POST JUDGMENT INTEREST.

 39.     As a result of the injuries sustained by Plaintiff and in addition to such damages, Plaintiff
 will show that he is entitled to post judgment interest on damages awarded by the jury during the
 trial of this case, from and after the date of judgment, such interest to accrue at the highest
 prevailing rate then applicable until paid in full.

 COSTS OF SUIT.

 40.     In addition, Plaintiff seeks all related costs of suit in this cause of action through the trial,
 post-trial, appeal, and/or post judgment discovery, etc. of this matter.

 41.    Wherefore, Plaintiff seeks reimbursement of court costs incurred in the trial of this case
 and thereafter.

 REQUEST FOR JURY TRIAL

 42.     Plaintiff respectfully requests that a Jury be impaneled on final hearing of this cause of
 action.



 Plaintiff's Original Petition (wlDiscovery Requests)    -                                Page 5
Case 4:20-cv-00291-SDJ Document 2 Filed 04/09/20 Page 6 of 9 PageID #: 138




                                   PLEADING IN THE ALTERNATIVE

          Jurisdiction and Venue

 A.       Plaintiff incorporates herein all the FACTS as set forth on page 2 of the pleadings.

 B.     This action against Defendants arises under the Employee Retirement Income Security
 Act of 1974 (ERISA), 29 U.S.C. § 1001, et. seq.

 C.       This Court has jurisdiction over this action pursuant to 29 U.S.C., § 1132(e)(1).

 D.      Venue is proper in this District pursuant to 29 U.S.C., § 1132(e)(2), because this is where
 the insured resides.

 II.      Factual Backg_round

 A.      Plaintiff had an employee benefit plan (Plan) with her employer that provided LTD
 benefits for its employees.

 B.       The Plan is alleged to be subject to ERISA.

 C.     At all times pertinent, Plaintiff was an employee and was a participant of the Plan, within
 the meaning of 29 U.S.C., § 1002(7).

 D.       Plaintiff suffered a brain hemorrhage on March 18, 2017.

 E.     Plaintiff sought and obtained short-term disability (STD) benefits until they were
 exhausted.

 F.      When Plaintiffs STD benefits were exhausted, Plaintiff sought and obtained LTD
 benefits.

 G.     In a letter dated June 25, 2019, Defendants informed Plaintiff her LTD benefits were
 ceasing due to Plaintiff no longer being disabled.

 H.    In the letter dated June 25, 2019, Defendant did not plainly assert the Plan was governed
 by ERISA.

 I.      The letter merely stated, "If your claim is governed by.... ("ERISA"), then you have the
 right to bring a civil action under ERISA § 502(a) following an appeal decision that is not in
 your favor."

 J.       The operative word is "If'.

 K.    Plaintiffs copy of the policy does not mention anything as to whether the plan is
 governed by ERISA nor does it mention Plaintiffs rights under ERISA.



 Plaintiff's Original Petition (wlDiscovery Requests)   -                             Page 6
Case 4:20-cv-00291-SDJ Document 2 Filed 04/09/20 Page 7 of 9 PageID #: 139




 L.     In a letter dated December 19, 2019, Plaintiff sought to have whether or not the plan was
 governed by ERISA to be clarified and to ask for additional time to file an appeal.

 M.     Plaintiff also sought from Defendants copies of Plan documents that would prove the
 Plan does comply with the requirements of it being an ERISA plan.

 N.      Defendant would not allow extra time for an appeal and Plaintiff timely perfected the
 appeal.

 O.      The Defendant allowed themselves 45 days to respond to the appeal and as time of the
 filing of this complaint, almost 90 days have passed without a response by Defendant.

 III.     Claim For Relief

 A.     Plaintiff is entitled to LTD benefits under the Plan and has met the definition of disability
 contained in the Plan.

 B.      Plaintiff has complied with Plaintiffs obligations to make proof of claim in accordance
 with the Plan's requirements and with subsequent appeals.

 C.     Defendant has failed to comply with the Plan requirements by refusing to rule on the
 appeal filed by Plaintiff.

 D.      The Defendant is not granted discretion or such discretion is void under Texas law. The
 standard of review is de novo and Defendant's decision to terminate Plaintiffs benefits was
 arbitrary and capricious.

 E.      In the alternative, Defendant's decision to terminate Plaintiffs benefits was arbitrary and
 capricious.

 F.     Pursuant to 29 U.S.C., § 1132(a)(1)(B), Plaintiff seeks from Defendant benefits that have
 not been paid to Plaintiff.

 IV.      In The Alternative, Request For Remand

 A.      In the alternative, Plaintiff seeks for Defendant to be Ordered to review Plaintiffs claim
 and to be given an additional 90 days to perfect an appeal and for Defendant to comply with the
 time limits for making a decision on the appeal.

 B.       Defendant selected and utilized biased medical consultants to review Plaintiffs claim file.

 C.      Pursuant to 29 U.S.C., § 1132(a)(1)(B), Plaintiff requests that the Court award Plaintiff
 benefits which have not been paid or in the alternative, remand this claim to Defendant so that it:




 Plaintiff's Original Petition (wlDiscovery Requests)   -                            Page 7
Case 4:20-cv-00291-SDJ Document 2 Filed 04/09/20 Page 8 of 9 PageID #: 140




          1)    Can identify the material necessary to perfect Plaintiffs claims and the reason
          why such information is necessary, and

          2)      Can eliminate any conflict of interest and utilize unbiased record reviewers.

 V.       Attorney's Fees Pursuant To 29 U.S.C. $ 1132(g)(1) Against Defendant

 Pursuant to 29 U.S.C., §1132(g)(1), Plaintiff seeks an award of Plaintiffs reasonable and
 necessary court costs, and attorney's fees in connection with the prosecution of this action.

 VI.      PRAYER

 A.       Wherefore, Plaintiff requests that the Court order:

 B.       Defendant to pay Plaintiff the full employee benefits incurred and unpaid at the time of
 trial;

 C.      In the alternative, Plaintiffs claim be remanded to Defendant to comply with ERISA
 and/or the Policy as discussed herein;

 D.     Defendant to pay Plaintiffs reasonable attorney's fees incurred in pursuing recovery of
 benefits owed to Plaintiff;

 E.       Defendant to pay Plaintiff pre judgment and post judgment interest, and

 F.     The Plaintiff to recover the cost of this action and such other and further relief as the
 Court may deem proper under the circumstances.

                                                  In the Alternative,

 REQUEST FOR RELIEF - CLAIM FOR BENEFITS UNDER THE POLICY

 43.      Plaintiff incorporates herein all the facts as set forth above.

 44.     Plaintiff is entitled to Long-Term Disability benefits under the Plan as Plaintiff because
 there are no applicable exclusions.

 45.    Plaintiff has complied with Plaintiffs obligations to make proof of claim in accordance
 with the Plan including the appeal provisions.

 46.     The standard of review is de novo as the Defendant is not granted discretion and/or such
 discretion is voided by Texas Law §28 Tex Admin. Code §3.1201 et seq. Defendant's decision
 to deny Plaintiffs claim was wrong.

 47.    In the alternative, Defendant's decision to deny Plaintiffs claim was arbitrary and
 capricious particularly after receiving the materials Defendant received on Plaintiffs appeal.



 Plaintiff's Original Petition (wlDiscovery Requests)          -                       Page 8
Case 4:20-cv-00291-SDJ Document 2 Filed 04/09/20 Page 9 of 9 PageID #: 141




 48.    Pursuant to 29 U.S.C. §1132(a)(1)(B), Plaintiff seeks from Defendant those benefits,
 which have not been paid to Plaintiff.

 PRAYER.

 49.    WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that the
 Defendant be cited to appear and answer herein, and that upon a final hearing of the cause,
 judgment be entered for the Plaintiff against Defendant for and such other and further relief to
 which the Plaintiff may be entitled at law or in equity, whether pled or unpled.

          SIGNED on March 9, 2020.

                                                        Respectfully submitted,

                                                        /s/   Mark S. Humphreys
                                                        Mark S. Humphreys - SBOT 400789762

                                                        ME1RK S. HUMPHREYS, P.C.
                                                        702 Dalworth Street, Grand Prairie, Texas 75050
                                                        Tel. (972) 263-3722 *       Fax. (972) 237-1690
                                                        Email:
                                                        Attorney For Plaintiff




 Plaintiff's Original Petition (wlDiscovery Requests)          -                          Page 9
